Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on January 6, 2021 with respect to the rejection of  claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted below and further explained in the response to argument section. The Examiner acknowledges the cancellation of claim 2 and the addition of claim 21. Claims 1, and 3-21 are now pending in the application. No claims are allowed. 
Explanation of Rejection
Claim Objection 
Claim 1 is objected to because of the following minor informalities: in the listing of claims from January 6, 2021, the claim status is indicated as “currently amended” but there is no annotation or cancellation of text or any changes to the claims as originally presented. Therefore, the response to the Applicants’ argument is based on the status of the claim as originally filed. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
Claims 1, 3-5, 7-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (U.S. Patent No. 5,690,893, hereon Ozawa). 
In reference to claim 1: Ozawa discloses a process analytic system (see Ozawa, Abstract) comprising:
An analytic sensor (see Ozawa, Fig. 1, unit 2) configured to sense a characteristic of a fluid (see Ozawa, column 3, lines 38-49, and claim 6); 
Measurement circuitry coupled to the analytic sensor configured to generate an indication of the characteristic of a fluid (see Ozawa, Fig. 2, and column 6, line 64 to column 7, line 4); and
A processor coupled to the measurement circuitry and configured to receive the indication of the characteristic of the fluid and calculate a sensor-related output based on the indication of the characteristic of the fluid (see Ozawa, Fig. 11, unit 27, and column 15, lines 33-58). 
 Ozawa does not explicitly disclose a diagnostics component configured to determine a rate of degradation of the analytic sensor based on the sensor-related output and a reference value, wherein the rate of degradation is compared to a pre-selected threshold; however, Ozawa in the third embodiment discloses “The operation of the third embodiment is substantially similar to that of the first embodiment  but different therefrom in that additional operations are performed so that a non-volatile memory 11 included in a sensor 2 is used not only for storing information of a new analyzing condition or the like but also for storing the operation record of the sensor” (see Ozawa, Fig. 2, and column 9, lines 1-7).
Ozawa, column 9, lines 14-22). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the process analytic system as taught by Ozawa with the feature of an estimation method as described above would have served similar analysis of the diagnostic component as described in the instant application or claim (see Ozawa, Fig. 3a).  
With regard to claim 2: Ozawa further discloses that the analytic sensor is a pH sensor (see Ozawa, column 6, lines 1-4; and column 16, lines 42-60).
With regard to claim 3:  Ozawa further discloses that the analytic sensor is a pH sensor (see Ozawa, column 6, lines 1-4; and column 16, lines 42-60) and sensor-related output is pH slope (slope sensitivity) (see Ozawa, column 9, lines 22-30).
With regard to claim 4: Ozawa further discloses that the analytic sensor is a pH sensor (see Ozawa, column 6, lines 1-4; and column 16, lines 42-60) the sensor-related output is offset (or correcting factor) (see Ozawa, column 6, lines 1-14). 
With regard to claim 5: Ozawa further discloses that the analytic sensor is a pH sensor (see Ozawa, column 6, lines 1-4; and column 16, lines 42-60) the sensor-related output is reference impedance because as an ion electrode is used the response or the Ozawa, column 9, lines 62-67). 
With regard to claim 7: Ozawa further discloses that the sensor-related output is calculated; however, Ozawa does not explicitly discloses that it happened during calibration. Ozawa also further disclose that analytical or calibration is curve is used to make sensor-related output. Therefore, it would have been obvious to a person of ordinary skill in the art to use the calibration curve to make a calibrated sensor-related output as noted (see Ozawa, column 6, lines 10-14). 
With regard to claim 8: Ozawa further discloses that the sensor-related output is calculated in process (see Ozawa, column 14, lines 43-50).
With regard to claim 10: Ozawa further discloses that the reference value is a previous sensor- related output (see Ozawa, Fig. 2, and column 9, lines 1-7).
With regard to claim 11: Ozawa further discloses that the reference value is a known value for a new sensor (see Ozawa, column 5, lines 6-26).
With regard to claim 12: Ozawa further discloses that the sensor-related output is paired with a timestamp and compared with a previously attained sensor-related output having a separate timestamp because when the new sensor is mounted the software automatically recognizes and update the profile and all aspect of the boot up process is done, in other words an ordinary skill in the art would have known or recognized a separate time stamp in order to recognize the output of the new or updated sensor value (see Ozawa, column 5, 37-58)  
With regard to claim 15: Ozawa further discloses that calculating the rate of degradation is based at least in part on the second sensor-related output because a Ozawa, column 9, lines 14-22).  
With regard to claim 16: Ozawa further discloses that the pre-selected threshold is user selected or can be automated (see Ozawa, column 9, lines 14-28). 
With regard to claim 17: Ozawa further discloses that the pre-selected threshold is preset by a manufacturer (see Ozawa, column 3, lines 56-61).
With regard to claim 18: Ozawa further discloses that the pre-selected threshold is based on historical data (See Ozawa, column 9, lines 14-22).   
With regard to claim 19: Ozawa further discloses that the sensor-related output can be obtained during calibration or in process because analytical or calibration is curve is used to make sensor-related output. Therefore, it would have been obvious to a person of ordinary skill in the art to use the calibration curve to make a calibrated sensor-related output as noted (see Ozawa, column 6, lines 10-14). Further, the sensor-related output is calculated in process (see Ozawa, column 14, lines 43-50).
With regard to claim 20: Ozawa further disclose that the sensor-related output can be obtained from an unknown sample solution or from a known sample solution (see Ozawa, column 12, lines 33-51). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Kato et al. (U.S Patent No. 5,320,735, hereon Kato)
With regard to claim 6: Ozawa does not explicitly discloses that the sensor-related output is pH glass impedance. However, Kato includes that the sensor related output is a pH glass impedance (see Kato, column 1, lines 34-42). 
Ozawa and incorporate a glass electrode in the sensor system in order to provide a pH sensor related output with a pH glass impedance because one of the advantage of using a glass electrodes would be obtaining a stable impedance value, and the pH glass impedance would be highly accurate value. 
Claims 9, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Discenzo et al. (U.S. Patent No. 7,581,434, hereon Discenzo). 
With regard to claims 9 and 14: Ozawa further discloses that the diagnostics component determines the rate of degradation; however, it does not explicitly talks about using a least-squares fitting regression.
Whereas, Discenzo discloses a least-square fitting regression method to analyze sensor data (see Discenzo, column 43, lines 1-14). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the diagnostic component as taught by Ozawa and incorporate a least squares fitting regression method as disclosed in Discenzo in order to find the best fit to a linear model because the least square regression provides an effective approach to determine the trend of the sensor outputs by fitting a linear model to the history of each sensor output whereby the best estimate of the remaining life of a senor would effectively be realized.   
In reference to claim 13: Ozawa discloses a method of determining a rate of degradation of a sensing component (see Ozawa, Abstract, and the third embodiment, column 8, line 66 to column 9, line 48), the method comprising: 
Ozawa, Fig. 2, and column 6, lines 64 to column 7, line 4). 
However, Ozawa does not explicitly disclose calculating a rate of degradation based on the sensor-related output, and comparing the rate of degradation to a pre-selected threshold, Ozawa in the third embodiment discloses “The operation of the third embodiment is substantially similar to that of the first embodiment  but different therefrom in that additional operations are performed so that a non-volatile memory 11 included in a sensor 2 is used not only for storing information of a new analyzing condition or the like but also for storing the operation record of the sensor” (see Ozawa, Fig. 2, and column 9, lines 1-7).
Furthermore, Ozawa states,”..., in estimating the life, this operation record parameter is read from the non-volatile memory to analyze the tendency of change of the parameter value for the lapse of time or the number of samples subjected to measurement. On the basis of the thus estimated life of the sensor are automatically made the estimation of an exchange term limit and the warning of a need of preparations for a new sensor to a user, and so forth.” (See Ozawa, column 9, lines 14-22). In other words, it includes a method for determining, based on the comparison, a predictive healthy lifespan of a sensor. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the process analytic system as taught by Ozawa with the feature of an estimation method as described above would have served similar analysis of the diagnostic component as described in the instant application or claim (see Ozawa, Fig. 3a).  
Discenzo in analyzing sensor data provides a display of sensor conditions as noted in Fig. 37, which would have been taught Ozawa in view of Discenzo. 
In reference to claims 21: Ozawa discloses a process analytic system (see Ozawa, Abstract) comprising:
An analytic sensor (see Ozawa, Fig. 1, unit 2) configured to sense a characteristic of a fluid (see Ozawa, column 3, lines 38-49, and claim 6); 
Measurement circuitry coupled to the analytic sensor configured to generate an indication of the characteristic of a fluid (see Ozawa, Fig. 2, and column 6, line 64 to column 7, line 4); and
A processor coupled to the measurement circuitry and configured to receive the indication of the characteristic of the fluid and calculate a sensor-related output based on the indication of the characteristic of the fluid (see Ozawa, Fig. 11, unit 27, and column 15, lines 33-58). 
 Ozawa does not explicitly disclose a diagnostics component configured to determine a rate of degradation of the analytic sensor based on the sensor-related output and a reference value, wherein the rate of degradation is compared to a pre-selected threshold; however, Ozawa in the third embodiment discloses “The operation of the third embodiment is substantially similar to that of the first embodiment  but different therefrom in that additional operations are performed so that a non-volatile memory 11 included in a sensor 2 is used not only for storing information of a new Ozawa, Fig. 2, and column 9, lines 1-7).
“In estimating the life, this operation record parameter is read from the non-volatile memory to analyze the tendency of change of the parameter value for the lapse of time or the number of samples subjected to measurement. On the basis of the thus estimated life of the sensor are automatically made the estimation of an exchange term limit and the warning of a need of preparations for a new sensor to a user, and so forth.” (See Ozawa, column 9, lines 14-22). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the process analytic system as taught by Ozawa with the feature of an estimation method as described above would have served similar analysis of the diagnostic component as described in the instant application or claim (see Ozawa, Fig. 3a).  
As noted above in reference to claim 13, since the life of the sensor is automatically determined, this would provide a means for determining the healthy life span of the sensor. As discussed above in claim 13, the system Ozawa in view of Discenzo would have a display indicative of the predictive healthy lifespan of the analytic sensor. 
Response to Argument
Applicant's arguments filed on January 6, 2021 with respect to the rejection of  claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above and further explained as follow
Ozawa, would take the history of the senor performance and established some kind of reference parameter, in the case of the instant claim, Applicant(s) referred to it as a threshold value. In other words, an ordinary skill in the art knowing these historical values would have established a pre-selected threshold in order to find out the status of the sensor performance. Applicant(s) further argued that “similarity” does not establish obviousness as required by 35 U.S.C. 103. However, it would have been obvious to a person of ordinary skill in the art that the concept taught by Ozawa would have been functionally equivalent, and therefore, the instant method of observing the degradation of the sensor in the application would not have been patentably distinct from Ozawa. 
As the rate of degradation, the index of the life of the senor indicates the rate at which the sensors would have been degraded, as the index would satisfy the level of the senor condition or status at it would go through the service life. As noted above, Ozawa automatically determine the life span of the senor based on these indexed values. In other words, they would be considered the rate at which the sensor(s) would have been degraded.  
Similarly claim 13 of the instant application would not have been also patentably distinct from the teaching of Ozawa in view of Discenzo. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857